Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 11th, 2020, has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “the partial ply” but there is no antecedent basis for this limitation. The issue appears to arise from the amendment to claim 1 specifying the inclusion of multiple partial plies. It is not 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-6, 12-14, 17-18, 21-22, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prentice et al (US 2011/0008163 A1).
With regards to claim 1, Prentice discloses a composite located in between two composite laminate parts (i.e., a filler configured to fill a void between two composite laminate parts) comprising a plurality of full plies interleaved with insert plies (i.e., partial plies), the partial plies having a cross-sectional shape that matches the void, the combination of full plies and partial plies being adhered on a radius edge on an outer full ply, the radius edge being on only the first composite laminate part (Prentice: Fig. 15; para. [0002], [0031], and [0052]-[0053]). Two annotated versions of Figure 15 of Prentice given on the following page detail the claimed features.
With regards to claim 3, the partial plies are interspersed such that they form triangular regions in between the full plies (i.e., the cross sectional shape of the partial plies is triangular) (Prentice: Fig. 15).
	With regards to claim 4, each of the partial plies form a laminate with the composite parts, such that an integral structure is formed (Prentice: Fig. 15).



    PNG
    media_image1.png
    315
    468
    media_image1.png
    Greyscale
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Partial Plies)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Full Plies)][AltContent: arrow][AltContent: textbox (Radius Edge)]



 








    PNG
    media_image1.png
    315
    468
    media_image1.png
    Greyscale
[AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: textbox (First Composite Laminate Part Curving Around Filler)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second Composite Laminate Part Curving Around Filler)][AltContent: arrow][AltContent: arrow][AltContent: arrow]











With regards to claim 6, the shape is generally triangular (Prentice: Fig. 15).
With regards to claim 12, Prentice discloses a composite located in between two composite laminate parts (i.e., a filler configured to fill a void between two composite laminate parts) comprising a plurality of full plies interleaved with insert plies (i.e., partial plies), the partial plies having a cross-sectional shape that matches the void, the combination of full plies and partial plies being adhered on a radius edge on an outer full ply, the radius edge being on only the first composite laminate part (Prentice: Fig. 15; para. [0002], [0031], and [0052]-[0053]). Since multiple pluralities of partial plies and full plies are present, the multiple pluralities of full partial plies may be considered as containing first and second pluralities of partial plies in addition to first and second pluralities of partial plies, each touching a separate radius edge (Prentice: Fig. 15).
With regards to claim 13, it is noted that each of the first and second parts comprise a plurality of laminated layers. A “third part” may be viewed as one of the layers (or a set of two or three layers) of either the first or second part, such that the “third part” is joined to form the composite structure (Prentice: Fig. 15).

With regards to claims 17 and 18, the first and second pluralities of plies are each interspersed such that they form triangular regions in between the full plies (i.e., the cross sectional shape of the each of the pluralities of partial plies is triangular) (Prentice: Fig. 15).
With regards to claim 21, the two composite laminate parts are depicted as essentially C-shaped (Prentice: Fig. 15).
With regards to claim 22, the part is depicted as essentially C-shaped (Prentice: Fig. 15).
With regards to claim 24, the first and second parts are depicted as essentially C-shaped (Prentice: Fig. 15).












Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 9-11, 19-20, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Prentice as applied to claims 5 and 18 above, and in further view of McCarville (US 5,639,535 A).
With regards to claim 7, Prentice discloses a composite radius filler as applied to claim 5 above. The composite radius filler of Prentice comprises multiple sets of partial composite plies stacked in a substantially triangular shape (i.e., includes at least first and second pluralities of partial composite plies stacked in a substantially triangular shape) (Prentice: see above discussion, in addition to Fig. 15). The triangular shape of the partial plies constitutes an apex extending into the void (Prentice: Fig. 15). However, Prentice does not appear to disclose a cap, nor does Prentice disclose the cap as on the void in the composite structure, such that the cap extends along the composite structure.
McCarville is directed to composite radius fillers having improved pull-off strengths, the composite parts comprising cap strips (McCarville: abstract; col. 2, lines 20-32). The cap strips are interleaved in between each ply, or every other ply, of the composite (McCarville: col. 2, lines 40-46). McCarville teaches that having each layer of the composite run across its length leads to improved pull-off strengths (McCarville: col. 8, lines 11-21). Prentice and McCarville are analogous art in that they are related to the same field of endeavor of composite radius fillers. A person of ordinary skill in the art would have found it obvious to have included the cap strips of McCarville in the composite radius filler of Prentice, such that the cap strips are on a void of the composite structure, the cap extending along 
With regards to claim 9, Prentice discloses a composite located in between two composite laminate parts (i.e., a filler configured to fill a void between two composite laminate parts) comprising multiple sets of full plies interleaved with multiple sets of insert plies (i.e., constituting a first plurality of full plies alternated with a first plurality of partial plies, such that they are mutually interspersed, and a second plurality of full plies alternated with a second plurality of partial plies, such that they are mutually interspersed), the partial plies having a cross-sectional shape that matches the void, the combination of full plies and partial plies being adhered on a radius edge on an outer full ply, the radius edge being on only the first composite laminate part (Prentice: Fig. 15; para. [0002], [0031], and [0052]-[0053]).
Prentice does not appear to teach the second plurality of full plies and the second plurality of partial plies as laid up on only a second radius edge of the second part. Prentice does not appear to teach a second radius edge of a second part directly joined to the first part, and a third part.
McCarville discloses a composite structure comprising a radius edge filler located within a void, the composite structure having a second plurality of plies laid up on only a second radius edge, the second radius edge joined directly to a first part (McCarville: Fig. 8). The combination of first, second, and third parts, and the second radius edge joined directly to the first part, appear to constitute a spar or flange, which is a structure known in the art according to McCarville (McCarville: col. 1, lines 24-38). A person of ordinary skill in the art would have found it obvious to have formed the second plurality of plies and second plurality of partial plies of Prentice onto a second composite part having a second radius edge directly joined to first and third parts, as exemplified in the formation of a flange or spar, since such a modification would result in a spar or flange structure, which is known in the art and capable of carrying a large out of plane load (McCarville: col. 1, lines 24-56).

With regards to claim 11, it would be obvious to a person of ordinary skill to include a first plurality of partial plies and a first plurality of full plies, and a second plurality of partial plies and a second plurality of full plies, such that the plies each respectively form a tapered shape that partially fills a void, since such a structure is taught by McCarville as both well-known in the art and capable of carrying a large out of plane load (McCarville: Fig. 8; col. 1, lines 24-56).
With regards to claim 19, it would be obvious to a person of ordinary skill to include a third plurality of partial plies stacked onto a cap extending along the composite structure, since such a structure is taught by McCarville as both well-known in the art and capable of carrying a large out of plane load (McCarville: Fig. 8; col. 1, lines 24-56).
With regards to claim 20, it would be obvious to a person of ordinary skill to include a third plurality of partial having a shape comprising an apex extending into a void, since such a structure is taught by McCarville as both well-known in the art and capable of carrying a large out of plane load (McCarville: Fig. 8; col. 1, lines 24-56).
With regards to claim 23, the first and second parts are depicted as essentially C-shaped (Prentice: Fig. 15).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.W./
Examiner, Art Unit 1783
/TRAVIS M FIGG/Primary Examiner, Art Unit 1783